Citation Nr: 1745249	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-21 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disorder (claimed as aorta defect and previously considered as post-operative open heart surgery).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from August 26 to November 6, 1974. 

This matter come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the New Orleans, Louisiana Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

In his July 2013 substantive appeal (VA Form 9), the Veteran requested that he be afforded a Board hearing in connection with his claim.  He was scheduled for a Board hearing in August 2017 and was provided notice of this hearing earlier that month.  However, the Veteran failed to report for the scheduled hearing without explanation or an attempt to reschedule.  Therefore, no further development with regard to a hearing is necessary.  38 C.F.R. § 20.702 (2016).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.


FINDINGS OF FACT

1.  In a final June 1983 Board decision, service connection for a heart condition was denied. 
   
2.  Evidence received since the final June 1983 Board decision is cumulative of evidence previously of record and does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for a heart disorder.



CONCLUSIONS OF LAW

1.  The June 1983 Board decision that denied service connection for a heart condition is final.  38 U.S.C. § 4004 (b) (1982) [ 38 U.S.C.A. § 7104 (b) (West 2014)]; 38 C.F.R. § 19.104 (1983) [ 38 C.F.R. § 20.1100 (2016)]. 

2.  New and material evidence has not been received to reopen the claims of entitlement to service connection for a heart disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under by way of a December 2011 letter, which was sent prior to the initial unfavorable decision issued in February 2012.  Such letter advised the Veteran of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

Furthermore, the Board notes that the Veteran has not been provided with a VA examination in connection with this claim; however, the duty to assist implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(1), (2), and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim for service connection for a heart disorder is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with such claim.

II.  Analysis

By way of background, the Veteran's original claim of entitlement to service connection for a heart disorder was denied by a May 1982 rating decision.  Specifically, it was noted that the Veteran's service treatment records were negative for evidence of a heart condition and that the earliest evidence of a heart disorder was a September 1981 post-service VA treatment record showing that the Veteran had open heart surgery for a congenital heart defect one month earlier.   Thereafter, he perfected an appeal as to the RO's denial.  In a June 1983 decision, the Board confirmed the RO's denial of the Veteran's claims, again noting that there was no evidence of heart problems in service and found that the congenital heart disorder was not incurred or aggravated by his military service.  This decision is final.  38 U.S.C. § 4004 (b) (1982) [ 38 U.S.C.A. § 7104 (b) (West 2014)]; 38 C.F.R. § 19.104 (1983).

Thereafter, in October 2011, the Veteran requested to reopen his previously denied claim of entitlement to service connection for a heart disorder. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the June 1983 Board decision, the evidence of record included the Veteran's service treatment records (which are negative for a heart disorder) and VA treatment records dated through November 1981 (which show that the Veteran was diagnosed with congenital heart disease, atrial septal defect, and secundum defect, for which he underwent surgery in August 1981). 

Relevant evidence received since the June 1983 Board decision includes VA treatment records dated through January 2015.  These records show that the Veteran continues to be treated for heart disease but do not contain a nexus between heart disease and the Veteran's military service.

The Board finds that the evidence received since the last final denial in June 1983 is new in that it was not previously of record.  However, it is cumulative or redundant of the other evidence of record and does not raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a heart disorder.  Specifically, while the medical evidence continues to show that the Veteran has heart disease, none of these records link the Veteran's current heart disorder to his military service.  Therefore, even in consideration that the newly received medical records received in connection with his current appeal are presumed credible, there is no new competent evidence of a nexus between the Veteran's current heart disorder and his military service. 







	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been received, the application to reopen a previously denied claim of entitlement to service connection for a heart disorder is denied.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


